DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.

Specification
The substitute specification filed 11/1/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 Detection unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A detection unit appears to be described as a hydrogen detector in at least 0010 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Regarding Claims 13 and 17, the recitation of a “....distributed control system” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the “control” function.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least 0011 appear to relate that the distributed control system may be used to alert operators at remote locations but is silent as to what structure necessarily provides the disclosed function.  The generic term “system” is not adequate and/or specific structure that one skilled in the art would understand as being capable of performing the disclosed “control” function.  
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 13 and 17, the recitation of a “distributed control system” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “control system” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

Regarding Claim 1, the recitation of “...conveying the slip stream sample into a detection unit, wherein the detection unit is positioned inside an expansion chamber; analyzing the slip stream sample and measuring a concentration of hydrogen gas within a headspace of the expansion chamber and returning the slip stream sample to the cooling fluid stream,” renders the claim unclear.  The limitation “detection unit” has been interpreted as a hydrogen detector.  It is unclear how a ‘slip stream sample’ can be conveyed into the detection unit.  It appears that the limitation “detection unit” and “expansion chamber” are being used interchangeably.  For examination purposes, the limitation has been interpreted as - - conveying the slip stream sample into an expansion chamber, wherein a detection unit is positioned inside the expansion chamber; analyzing the slip stream sample and measuring a concentration of hydrogen gas within a headspace of the expansion chamber and returning the slip stream sample to the cooling fluid stream - - for clarity.


Regarding Claim 6, the recitation of “...comparing a signal from a gas detector to a set point for a concentration of hydrogen; and activating an alarm when the concentration of hydrogen in the headspace exceeds the set point,” renders the claim unclear and/or creates an antecedent basis issue.
In claim 1,   the limitation “detection unit” has been interpreted as a “hydrogen detector” i.e. gas detector.  Thus, the recitation of “a gas detector” in claim 6 creates an antecedent basis issue.  
Additionally, the disclosure does not explicitly recite the structure that performs the “activating of the alarm” because the structure that representative of a “control system” and “distributed control system” has not been adequately disclosed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - comparing a signal from the detection unit to a set point for a concentration of hydrogen; and activating an alarm when the concentration of hydrogen in the headspace exceeds the set point - - for clarity.

Regarding Claim 16, the recitation of “...an alarm configured to activate when a setpoint concentration of hydrogen is detected within the headspace,” renders the claim unclear and/or creates an antecedent basis issue.
The disclosure does not explicitly recite the structure that performs the “activating of the alarm” because the structure that representative of a “control system” and “distributed control system” has not been adequately disclosed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757) and Iijima (US6485547) in view of Maruno et al. (US2012/0312079).

Regarding Claim 1, Imaoka teaches a method [0029; at least a method of measuring the concentration of hydrogen] comprising: 
drawing a slip stream sample from a cooling fluid stream, the cooling fluid stream being fluidically coupled to an outlet of a heat exchanger and an inlet of a second heat exchanger [0042; fig 2]; 

 Imaoka does not explicitly teach where the second heat exchanger is a cooling tower; and 
wherein a detection unit is positioned inside the expansion chamber; analyzing the slip stream sample and measuring a concentration of hydrogen gas within a headspace of the expansion chamber.
However, Iijima teaches an gas cooling system having a first and second heat exchanger [col 1, 11-15; fig 1] where the second heat exchanger is cooling tower [col 4, lines  58- -61; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provides a system having an heat exchanger that takes advantage of the evaporation heat of water [col 4, lines58-61].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Imaoka to have where the second heat exchanger is a cooling tower in view of the teachings of Iijima where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides a system having an heat exchanger that takes advantage of the evaporation heat of water.
However, Maruno teaches a method of sensing a condition in a heat exchanger process [0001] wherein a detection unit [5] is positioned inside an expansion chamber [4; 0016; fig 1]; analyzing a slip stream sample [at least the fluid in pipe 3] and measuring a concentration of hydrogen gas within a headspace of the expansion 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Imaoka to have wherein a detection unit is positioned inside the expansion chamber; analyzing the slip stream sample and measuring a concentration of hydrogen gas within a headspace of the expansion chamber in view of the teachings of Maruno where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides detection of an amount of hydrogen dispersed in the headspace and thereby determine a concentration of hydrogen in a cooling fluid.

Regarding Claim 2, Imaoka, as modified, teaches the invention above and Imaoka teaches wherein the cooling fluid stream comprises water and at least one gas selected from the group consisting of hydrogen, methane, ethane, ethylene, acetylene, propane, propylene, n-butane, iso-butane, and combinations thereof [0033].

Regarding Claim 3, Imaoka, as modified, teaches the invention of Claim 2 above and Imaoka teaches wherein the cooling fluid is contaminated with the at least one gas while in the heat exchanger [0033].

Regarding Claim 4, Imaoka, as modified, teaches the invention of Claim 2 above and Maruno teaches  wherein the at least one gas is separated from the water into the headspace [0017; fig 1].

Regarding Claim 5, Imaoka, as modified, teaches the invention above and Maruno teaches measuring parts per million of hydrogen in the headspace or a percentage lower explosive limit of hydrogen in the headspace [0016; 0017].

Regarding Claim 15, Imaoka teaches a system comprising: a heat exchanger [2]; a second heat exchanger [7]; 
a cooling stream [at least bypass piping 41] fluidically coupled to an outlet of the heat exchanger [2] and an inlet of the second heat exchanger [2; 0042; fig 2]; an expansion chamber [9] having an inlet to receive a slip stream from the cooling stream [0033; fig 2] and a controller [0033]. 
Imaoka does not explicitly teach where the second heat exchanger is a cooling tower; 
a hydrogen detector disposed in a headspace within the expansion chamber, the hydrogen detector being operable to quantify a concentration of hydrogen within the slip stream before the slip stream is returned to the cooling fluid stream.
However, Iijima teaches an gas cooling system having a first and second heat exchanger [col 1, 11-15; fig 1] where the second heat exchanger is cooling tower [col 4, lines  58- -61; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provides a system 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have where the second heat exchanger is a cooling tower in view of the teachings of Iijima where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides a system having an heat exchanger that takes advantage of the evaporation heat of water.
However, Maruno teaches a method of sensing a condition in a heat exchanger process [0001] wherein a hydrogen detector [5] is positioned within an expansion chamber [4; 0016; fig 1]; the hydrogen detector being operable to quantify a concentration of hydrogen in a stream [0016; 0017] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provides detection of an amount of hydrogen dispersed in the headspace and thereby determine a concentration of hydrogen in a cooling fluid.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Imaoka to have wherein a hydrogen detector disposed within the expansion chamber, the hydrogen detector being operable to quantify a concentration of hydrogen in the slip stream before the slip stream is returned to the cooling fluid stream in view of the teachings of Maruno where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results 

Regarding Claim 19, Imaoka, as modified, teaches the invention above and Maruno teaches measuring parts per million of hydrogen in the headspace or a percentage lower explosive limit of hydrogen in the headspace [0016; 0017].

Claims 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Iijima (US6485547)  and Maruno et al. (US2012/0312079) as applied to claim 1 above, and further in view of Obara et al. (US4373379).

Regarding Claim 6, Imaoka, as modified, teaches the invention above but does not teach comparing a signal from a gas detector to a set point for a concentration of hydrogen; and activating an alarm when the concentration of hydrogen in the headspace exceeds the set point.
However, Obara teaches a method for preventing the accumulation of large amounts of hydrogen gas in a water supply tank [col 2, lines 22-30] that compares a signal from a gas detector [65] to a set point for a concentration of hydrogen, and activate an alarm when the concentration of hydrogen in an upper space of the water supply tank exceeds the set point [col 3, lines 57-64; and col 4, lines 42-55]  for the obvious advantage of avoiding a dangerous concentration of hydrogen gas in the water supply tank and take corrective action [col 2, lines 22-41].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Imaoka to compare a signal from a gas detector to a set point for a concentration of hydrogen; and activate an alarm when the concentration of hydrogen in the headspace exceeds the set 

Regarding Claim 16, Imaoka, as modified, teaches the invention above but does not teach an alarm configured to activate when a setpoint concentration of hydrogen is detected within the headspace.
However, Obara teaches a method for preventing the accumulation of large amounts of hydrogen gas in a water supply tank [col 2, lines 22-30] having an alarm configured to activate when a setpoint concentration of hydrogen is detected within the headspace [col 3, lines 57-64; and col 4, lines 42-55] for the obvious advantage of avoiding a dangerous concentration of hydrogen gas in the water supply tank and take corrective action [col 2, lines 22-41].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have an alarm configured to activate when a setpoint concentration of hydrogen is detected within the headspace in view of the teachings of Obara in order to avoid a dangerous concentration of hydrogen gas in the water supply tank and take corrective action.

Regarding Claim 17, Imaoka, as modified, teaches the invention of Claim 15 above and Obara teaches a distributed control system [67] configured to receive the alarm and relay the concentration of hydrogen [col 4, lines 42-55].

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Iijima (US6485547) and Maruno et al. (US2012/0312079) as applied to claims 1 and 15 above, and further in view of Chatterjee et al. (US6471136).

Regarding Claims 7 and 20, Imaoka, as modified, teaches the invention above but does not teach where the sensor measures  a concentration of at least one gas selected from the group consisting of methane, ethane, ethylene, acetylene, propane, propylene, n-butane, or iso-butane, and combinations thereof.
However, Chatterjee teaches a system for monitoring refrigeration processes and an alarm [110] and a control system [100; col 1, lines 8-12] having where a sensor [10] measures  a concentration of at least one gas selected from the group consisting of methane, ethane, ethylene, acetylene, propane, propylene, n-butane, or iso-butane, and combinations thereof [col 3, lines 27-32] for the obvious advantage of having a sensor that has the flexibility of detecting several types of gases.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method and apparatus of Imaoka to have where the sensor measures a concentration of at least one gas selected from the group consisting of methane, ethane, ethylene, acetylene, propane, propylene, n-butane, or iso-butane, and combinations thereof in view of the teachings of Chatterjee in order to have a sensor that has flexibility.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Iijima (US6485547), Maruno et al. (US2012/0312079) and Obara et al. (US4373379) as applied to claim 17 above, and further in view of Kemp et al. (US2016/0041539).

Regarding Claim 18, Imaoka, as modified, teaches the invention above but does not explicitly teach wherein the signal is a 4-20 mA signal.
However, Kemp teaches a process control device [0001] having a controller [2] and an interface [22] connected by a signal [10] where the signal is a 4-20 mA signal 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have wherein the signal is a 4-20 mA signal in view of the teachings of Kemp where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides a signal that allows internet communication and thereby make the system more flexible.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Iijima (US6485547) and Maruno et al. (US2012/0312079) as applied to claim 15 above, and further in view of  Ongeche (US2015/0254275)].

Regarding Claim 21, Imaoka, as modified, teaches the invention of Claim 21 above but does not teach a flow meter fluidically coupled between the heat exchanger and the expansion chamber.
 However, Ongeche teaches a device for treating fouling in water systems [0001] having a flow meter [23] fluidically coupled between the heat exchanger and the expansion chamber [0030] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have a flow meter fluidically coupled between the heat exchanger and the expansion chamber in view of the teachings of Ongeche in order to detect the flow of water through the system.

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757) and Maruno et al. (US2012/0312079) in view of Obara et al. (US4373379).

Regarding Claim 8, Imaoka teaches an apparatus [fig 2] comprising: 
a flow line [41] fluidically coupled to an outlet of a heat exchanger [2], wherein the flow line is a slip stream from a cooling fluid stream [0042; fig 2];; 
an expansion chamber [9] fluidically coupled to the flow line [0031; fig 2], wherein the expansion chamber comprises a return line fluidically coupled to the cooling fluid stream [0031; 0042; fig 2].
Imaoka does not teach a hydrogen detector disposed within the expansion chamber, the hydrogen detector being operable to quantify a concentration of hydrogen in the slip stream before the slip stream is returned to the cooling fluid stream; and an alarm.
However, Maruno teaches a method of sensing a condition in a heat exchanger process [0001] wherein a hydrogen detector [5] is positioned within an expansion chamber [4; 0016; fig 1]; the hydrogen detector being operable to quantify a concentration of hydrogen in a stream [0016; 0017] where one of ordinary skill in the art 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Imaoka to have wherein a hydrogen detector disposed within the expansion chamber, the hydrogen detector being operable to quantify a concentration of hydrogen in the slip stream before the slip stream is returned to the cooling fluid stream in view of the teachings of Maruno where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides detection of an amount of hydrogen dispersed in the headspace and thereby determine a concentration of hydrogen in a cooling fluid.
However, Obara teaches a method for preventing the accumulation of large amounts of hydrogen gas in a water supply tank [col 2, lines 22-30] that has an alarm [col 4, lines 42-55] for the obvious advantage of notifying a user of a dangerous concentration of hydrogen gas in the water supply tank [col 2, lines 22-41].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have an alarm in view of the teachings of Obara in order to notify a user of a dangerous concentration of hydrogen gas in the water supply tank.

Regarding Claim 13.
Claims 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Maruno et al. (US2012/0312079) and Obara et al. (US4373379) as applied to claim 8 above, and further in view of  Ongeche (US2015/0254275)].

Regarding Claim 9, Imaoka, as modified, teaches the invention above but does not explicitly teach a strainer fluidically coupled between the heat exchanger and the expansion chamber.
However, Ongeche teaches a device for treating fouling in water systems [0001] having a strainer [44] fluidically coupled between a heat exchanger [27] and a tank [25; 0037; fig 2]  where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. removes particulates from the water stream and thereby improve operation of the system [0152].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have a strainer fluidically coupled between the heat exchanger and the expansion chamber in view of the teachings of Ongeche where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. removes particulates from the water stream and thereby improve operation of the system.

Regarding Claim 10, Imaoka, as modified, teaches the invention of Claim 9 above and Imaoka teaches a control valve [V2] fluidically coupled between the heat exchanger [2] and the expansion chamber [32; 0042; fig 2].
Regarding Claim14, Imaoka, as modified, teaches the invention of Claim 9 above and Ongeche teaches a flow meter [23] fluidically coupled between the heat exchanger and the expansion chamber [0030].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Maruno et al. (US2012/0312079) and Obara et al. (US4373379) as applied to claim 8 above, and further in view of Chatterjee et al. (US6471136).

Regarding Claim12, Imaoka, as modified, teaches the invention above but does not teach where the sensor measures  a concentration of at least one gas selected from the group consisting of methane, ethane, ethylene, acetylene, propane, propylene, n-butane, or iso-butane, and combinations thereof.
However, Chatterjee teaches a system for monitoring refrigeration processes and an alarm [110] and a control system [100; col 1, lines 8-12] having where a sensor [10] measures  a concentration of at least one gas selected from the group consisting of methane, ethane, ethylene, acetylene, propane, propylene, n-butane, or iso-butane, and combinations thereof [col 3, lines 27-32] for the obvious advantage of having a sensor that has the flexibility of detecting several types of gases.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Imaoka to have where the sensor measures a concentration of at least one gas selected from the group consisting of methane, ethane, ethylene, acetylene, propane, propylene, n-butane, or iso-butane, and combinations thereof in view of the teachings of Chatterjee in order to have a sensor that has flexibility.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763